Thomson, J.,
delivered the opinion of the court.
The final judgment in this case was in favor of the appellants ; but an attachment -which, they had procured in aid of their suit was dissolved-, and it is from the order dissolving the attachment that this-appeal was taken. There can be no -appeal to this court except from a final judgment. Here the final judgment was for the appellants, and therefore-could not be appealed from by them. Hall v. Pay Rock C. M. Co., 6 Colo. 81.
The order dissolving the attachment was interlocutory, and *511no appeal lies from such an order. Hagerman v. Moore, 2 Colo. App. 83.
“ Appeals are the creatures of the statute; neither joinder in error nor the consent of parties can confer jurisdiction on this court by appeal.” Gordon v. Gray, 19 Colo. 167.
If the attachment was erroneously dissolved, in order that the proceedings resulting in its dissolution may be reviewed by this court, the whole case must be brought here by writ of error. The appeal w\ll be dismissed, with leave to-the plaintiffs to proceed further in the cause as they may be advised.

Dismissed.